 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANSAR EL MUHAMMAD,                                No. 2:19-cv-1289 KJM CKD P
12                       Plaintiff,
13           v.                                         ORDER
14    F. ORR, et al.,
15                       Defendants.
16

17          Plaintiff has filed a request which the court construes as a motion seeking a second

18   extension of time to file an opposition to defendants’ motion for summary judgment. So

19   construed, and for good cause appearing, the motion will be granted.

20          IT IS HEREBY ORDERED that:

21          1. Plaintiff’s request received on May 7, 2021 is construed as a second motion for an

22   extension of time. So construed, the motion (ECF No. 46) is granted.

23          2. Plaintiff is granted thirty days from the date of this order in which to file an opposition

24   to the motion for summary judgment. No further extensions of time will be granted.

25
     Dated: May 12, 2021
26                                                    _____________________________________
27                                                    CAROLYN K. DELANEY
                                                      UNITED STATES MAGISTRATE JUDGE
28   12/muha1289.36sec
